:onornblo Theo. i,.Cheat, ILI!rch
                                 ~1, 1939, i'.q:e
                                                2


          trlct ah311 be un:ar tkolr oontrol; GJ~C?          t~'~cy   shall
          hev0 the  ~XC~U~~VO   ;?o~der to lylnage   121~ ‘-;ovcI:~~   e:zla
          sohoole, md rtilrizhtn nnd titles to g-operti~for
          mhool purposes heretoforevaateb in tk12myor,
          olty oollno1lt3,  or 6ChOOl tnurtees by articles 3995,
          4013 cne 4032, 1k4ssa Statutes or 1.005,or other
          rtatutor, @meml ~l6 spoolal, except such cities
          aa are a~pted by-this title, shall bo vostad in
          raid b0m-d 0r truetces fmi their 8u00e880r9                in or-
          rlatt;me tiiolrclalxm stir311      apply to nny ootion
          or cult w?dch ray orlns to *oh           said born? i.6a
          party."
          Sootian 2 of hrticla      2%27 ndm      as iollover

               "Looal~~hool runde from dimtriot tars8 tu-
          ition ~HIJ or pupils not antitled  to rree tultiolr
          an6 other lo-1 sourcem my be u8ed fbr the pur-
          poaom amaeratedrar State ma oountynmaeand
          ror puroheaing applinnoes sad upDUes, ror the
          payrnolltor :nsurance premlualn janitorsand otbr
          aaployw, ror buyln& sohool site., buying, build-
          ingand repedrin~ Md rtmtlng sohoolhouses, and
          for other purposee neo*saary in the oonduct of
          t&a publla sobools to be d8termlned by the limed
          OS Trwteos, lb aooount8 and vmwher8 for oounty
          diatrlotsto bo approved by the county uuperlntai-
          &Mat; provldeb, that when the State avallablo
          mhool fund In any olty or tlisttiotis etiriolent
          to mlntaln the schools thermi in any year Sor at
          least eight months, md leave a surplus, suoh sur-
          plus may be eqxmded for ths purpo6es mntiowd
          hareln.*
          The first above quoted Aztiola, to-wit, Artlole t780, WUJ
pased ln 1906 as a *art 0: 8 lony,Md cosprahmsive school aot
(Senate Bill No. E10, Chqtor 1X!!,Aot8 lQO5, pp. 263-311), and a
reading of the orl~nnl act skews that tbla partiaulnrprovidon
n~?lles to all indepmdent oofiool6ietriets. In la11 t&lo hrtiole
wss r~dlfied aa Art1010 2092; and rofmrlxg, to it by that number
f.ntho ease or Teupls Mepmdent    Sohool Dlstfiot vs. Prootor (Clv.
Qp.) 97 S.W. (2d) 1047, the oourt tide
          l + l *artlola 2SQ2, R.8. lQll, MUoh           brought for-
          u8rd in part motion 168, &te    lWBI           olaarly ap-
          pllai, we think, to i%lJ.tmt0e8 of            lndopendrat
          &triote, whether appolntad.bl the             oity oounoil
          or oleoted by popu&w WA&         * A          relerutoa bo '
          tih0 oited 1rti0i0e 0r th0 I.896 a.~. 0l0arl..y ah0wa
          that it WQM the Intent of the Le&islatUm that
          said article 2S92, R&i. 1.911,should apply to all
          type8 0r independent diatrlota,* * + n
                             "Lock1             school         CUII~~, tkt           lo, ?uti~i~:lot do-
                    riV9d     fro:3         t::t:      EtAtO      ~213    Cou-ity,      L1T.r ‘JO    U35t:
                     (CA)   ?OS       the       ~J,U-~OClOf3 fO‘or V:::Ch            L.‘vltO   cud    ‘,Oilllty
                   funds nay bo used; (b) ror imrck~nln;:ox~llonceeo
                   nnd su~~lloo; (c) for t&c poy:iohtof ~nsuronce :me-
                   siwns, jnaftors, rml otknora~loyees; (d) for buy-
                   in? r&toe buylnc, builiing cmc repirini: wld rent-
                   1n1;ochooi-houaao; and (0) other ?ur~oaos ncoesccry
                   to conduot the public ooi;ool::
                                                 to be dotcrAned by
                   the borlril
                             of trusteee. Subdlviulon 2, artiole 282'7."
          Let us3now try to deter&he wht   uuthorlty the trwteeu
                            of tneae two ortioles. :Wtlolo 2780
ln this cnee hsve by virt-tu,
says that *they shall hme the exclusive power to paw     aaC Lpvsra
aaid B&oolS".   Artlels 2827, in zection 2, says that "local school
fund* frou diotriottaxes * * + fmc other locul souroos may be UEed
+ * * for puralraslngappllnnoes and eu?plfce, for the pq-zont of ln-
3lr r a na e   p r tiumu          +    l    *    r0r     buying          5c:1001     sites,     buyiog.           bulldin::
findropalrlngand renting sahool housea, mc                  for ot.her~mrooses
nsOww              in      the ooaduot of the mbllo sohoole to be detstined bx
the       Board 0r         nwtaee**.   i:e tShk these hrtlclea olsarly aut.3orize
the Board of               Trustee:,in t&is CL~GDto spend t!ic .aoney in r,uootlon
for a school               bus.
          Cm nonoy in quontion 5.0Lioundto be low1 sohool funds
:~~OZUCJ~
        tho o.?lydhar kink of school ,%r16~we ;t.iito   ricdoounty
school funds, rendt!ioy connot Cc used Tar builkihs school houeec,
~:~iilch
      is by vLrtuo 0;' Amtlon 1 of :ztlcla Z327, which retie rm
.nllov:s:
                         "Yhe Stciteand county nV:lllL~blo  Tunrlsstill
                   be ueud eri.AunivolyCur t!lapqI3ent or tefiOlieI73’
                   and uuperintendentu* sularlo~,    fooe for taking the
                   saholestlo oehsus, and intoroot on noney borrowed
                   on s::orttin0 to 3ay t-~lc.rloo  of tenohere and sup
                   erlntezdonts, when t!rosescilarlosbooom &MI be-
                   fore t!loschool *aImisfnr U:u current yew bocolle
                   a~allc.Llo; poviCo9  tht   IIC lcnnti:'UStAc :mrpom
                   of pnymnt 01 tauchcre &xl). be Snid out of Zundc
                   other t>nn ti;oco:':IIt:;othorimrrunt :mnr."
                                                                                        ,.-




         Aan t!ILsacl.mrl!mueo *a built, it ::2;1:wilt 3&t!;idCU1
rumba of   eosm kind,
                   -:ni now t&t it has burneC tir>liu
                                                   we think t&t
::a ln6urfmas2.oscyLxll:.SC conniiiemdhn lo&    ;u!!.c.
          In thk day em.?w    den travel by bus hu becow so
zu%atlaalthat Per; fc~ people objact to it, m(: mweying sohool
&UTUA    by bus la SODC 1~ mst oazuunlties,.HIZbelieve that the
buy&n& of t&5  bus ootitdbc d8a;ord.a
                                    purgose .xmmmx-y IIIt210eon-
dot.-of the ~obocl, and, t!mmf~e, justified\itier%ctlon 2 of-
 rtiole 2327, Ua rinllas under Art1cl.e2730;                  ,wovWu~,    d' aourso,
z.!! tru6tee~   are   actin::     In   GgLv3drnltp.




                   *ochoOl      tl'U6tt3~6   OrdllltUd.1~   hZYCt tohe t3XOhI-
            sivo
              c0ntrol rmc ~~~~pient 0r so3001 property
         tM sxolualvsposssoslonthereof. In excrclsin~
         this dlscret~oathey.zmy looate and constzuctdin-
         trlct buUln.@ upon spph altsa,an4 in aoaordauee
         vdth mah plaxs rpb spealflcatlons9~ in theair
---.,.I$~~~~-=~~~~             ~,~n$e;--&         o;f&
            didrotion will not b; revi&&     T'ls p&r must,
            horsrer, bdexorclsed 80 as host to sarvc the %i=---                        .-
            tarestsof t30 ,?ubl.lo."
          Our 6nawer to your 1fhquix-y
                                     1s t&m: Go ii&i offTxuatees
0: Qo lmlepoB6*ntsohoolhave the euthorlty to tee the ~Omy col-
leoted as flro insuraxtoson a aohoolhouse destroyedby fire and
userthl~lxaoeyTV buy a school b;Lawithrhlah tu transporttha
C*;fidTeain thcf vicirrityto anot!mr school in that Uatrlot, pm-
ridlug the tnurteae.areaotlng in good faith.

                                                            roll& vary truly